Citation Nr: 1609166	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of surgical repair of a deviated nasal septum.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for a headache disability.


ATTORNEY FOR THE BOARD

J. Reddington



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he has sinus problems, to include a deviated nasal septum, sinusitis, rhinitis, and sinus headaches due to service.  Specifically, he alleges that his sinus problems are caused by making many trips on airplanes while serving in the Air Force and that he has had these problems since 1992.  He submitted a summary of his air travel while in service and stated that he made a total of 94 trips on an airplane.  The Veteran also suggests that his sinus problems could be due to exposure to hazardous chemicals from military gas chambers for training purposes on two occasions while stationed at the White House Communications Agency.   His service personnel records show that he was assigned to the White House Communications Agency, but it is unclear if he was in fact exposed to hazardous chemicals in service.  Accordingly, further development in this regard is necessary. 

The Veteran states that he was treated for cold/allergies in service and that sinusitis can often be misdiagnosed as a common cold and/or allergies.  His service treatment records indicate treatment for an upper respiratory infection.  His postservice treatment records indicate assessments of chronic sinusitis, chronic rhinitis, and nasal polyps.  These records also note reports of frontal headaches (which the Veteran, as a lay person, is competent to report) and chronic sinus pressure, and indicate that the Veteran underwent a septoplasty in November 2009 for a deviated nasal septum.  Notably, a November 2009 operative report indicates that the Veteran has been symptomatic with nasal obstruction for the past 9 years.  In the course of his appeal, the Veteran submitted articles indicating that high altitude flying can put stress on the respiratory system and that the physics of high altitude, and specifically air pressure changes, will have an effect on sinuses whether or not one has sinus problems.  Considering this information, the Board finds that a VA examination is warranted to ascertain the existence of any respiratory/sinus disability entities and the likely etiology of such. 

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities remaining on appeal.  

The Board notes that records from Greensboro Ear, Nose and Throat (Dr. S.J.) have been obtained, however pursuant to correspondence from the Veteran, it is unclear if a complete set of records from this facility are associated with the record.  Accordingly, attempts to secure any outstanding records from this facility should be made and all efforts in this regard should be documented.

2.  Then make a formal finding for the record as to whether the Veteran was exposed to hazardous chemicals during training in service.  All efforts in this regard should be documented.

3.  Then schedule the Veteran for an examination(s) to address the existence, nature, and likely etiology of any sinus/respiratory disability, to specifically include residuals of surgical repair of a deviated nasal septum (septoplasty), sinusitis, rhinitis, and a headache disability (claimed as sinus headaches).  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Diagnose and identify all sinus/respiratory disability entities.  Specifically, identify whether the Veteran has (or has been diagnosed during the pendency of this appeal) with the following:
(i) Chronic residuals of a surgical repair of a deviated nasal septum;
(ii) sinusitis;
(iii) rhinitis;
(iv) a headache disability.

(b)  As to each entity diagnosed, is it at least as likely as not (a 50% or greater probability) related to his service, to include treatment for an upper respiratory infection therein and/or due to making many trips on an airplane in service and/or due to exposure to hazardous chemicals therein (if such exposure is confirmed).

The examiner must explain the rationale for all opinions given.

4.  Thereafter arrange for any further development deemed indicated by the development ordered above.

5.  Then, review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




